Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The abstract of the disclosure is objected to because it should further recite “injecting a large amount of N2 (nitrogen gas) or CO2 (carbon dioxide gas) into the borehole” (clarifying these terms).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
[0009] should be Amended to further recite “injecting N2 (nitrogen gas) or CO2 (carbon dioxide gas) into the impact borehole” (clarifying these terms).  
Appropriate correction is required.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In independent claim 1, line 12 “injecting N2 or CO2 into the impact borehole” should recite injecting N2 (nitrogen gas) or CO2 (carbon dioxide gas) into the impact borehole” (clarifying these terms).  Claims 2-6 are objected to by dependency.
In claim 2, each occurrence of “the step […] specifically comprises” should instead recite “the step […]  further comprises” (because claim 2 is adding sub-steps, not specifying details about the sub-steps).  Claim 3 is objected to by dependency.
In claim 2, lines 7-13 “placing the porous cylinder with the piston in the impact borehole, inserting one end of the gas injection and extraction pipe through the piston into the porous cylinder, extending the other end of the gas injection and extraction pipe out of the impact borehole; putting one end of the impact wave introduction pipe into the porous cylinder, and connecting the other end of the impact wave introduction pipe to the combustion chamber outside the impact borehole, wherein the impact wave introduction pipe does not pass through the piston;” appear to  further comprises  putting one end of a common extraction pipe into the common borehole and sealing the common borehole, and connecting the other end of the common extraction pipe to an extraction system”). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites (line 4) “cutting a large number of slots” and (line 19) “a large number of fractures are generated.”
The Office observes that Applicant most likely intended for this to merely describe forming more than 1 slot or fracture.  Nevertheless, Applicant should note that the term “large” is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not 
In contrast, the term “high-pressure water jet slotting equipment” is not considered Indefinite in line with this reasoning because “high-pressure” is understood to merely refer to the pressure required for cutting slots with a water jet.
Claims 2-6 are rejected by dependency, also failing to clarify the numbers that meet these limitations.
For examination purposes, independent claim 1 will be read as though removing “large” (e.g., line 4, “cutting a  number of slots”; and line 19, “a  number of fractures are generated”). 

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) set forth in this Office action as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Beard (4,537,256) discloses detonating fuel gas in combustion chamber 6 to actuate piston 3 and transmit shocks through ambient fluid, which is water (2:47).  However, this reference fails to disclose or teach fracturing with N2 or CO2, among other differences.
The reference to Alifano (2013/0341026) discloses a combustion piston for injecting fracturing fluids (abstract and Fig. 3), injected through a plurality of injection ports 106 positioned along the apparatus ([0019]).  However, this reference injects “fracturing injection fluids” ([0019]) for hydraulic fracturing, which is water-based ([0002]), not N2- or CO2-based.  Furthermore, it is unclear how this would operate using such a different fluid system (N2/CO2
The reference to Miller (2014/0060831) discloses fracturing with carbon dioxide (CO2) ([0182]) in a stabilized treatment slurry (STS) ([0008]).  However, this reference fails to disclose or teach a piston for the fracturing or combustion chamber, or the like.
The reference to Burnette (2014/0290956) discloses a plunger in fluid communication with pistons operable via combustion chambers (abstract and Fig. 1), which performs fracturing by pumping a “pumpable media” such as “a fluid or other flowable material, e.g., a plurality of solid particles that together behave in a flowable or fluid-like manner (e.g., proppants), or a combination of the foregoing (e.g., a slurry)” ([0008]).  However, this reference fails to disclose or teach providing a gas injection and extraction pipe through the piston into the borehole (e.g., as in current Fig.), and it would not be obvious to modify this reference to do so.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674